WESTERFIELD, J. (dissenting).
Generally speaking, the owner of a building is responsible for personal injuries caused by its defects. The Liberty Candy Company, a tenant of the space occupied by Grundmann, had,, under a written lease, assumed the owner’s responsibility for injuries which might be caused by a defective condition .of the elevator. It, at all times, claimed to be the tenant of this space .and even sued Grundmann for rent and collected it. The contention that Grundmann verbally assumed the lease is not sustained by proof of his mere occupancy of the *283space. Moreover, this issue is not raised by the pleadings and if fairly before the court, at this time, was evidently an afterthought.
Finding myself unable to agree with my colleagues, I respectfully dissent.